Citation Nr: 1535873	
Decision Date: 08/21/15    Archive Date: 08/31/15

DOCKET NO.  12-26 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a nervous condition and, if so, whether service connection for an acquired psychiatric disorder, to include reactive depression, depressive neurosis, generalized anxiety disorder, and posttraumatic stress disorder (PTSD), is warranted.

2.  Whether new and material evidence has been received to reopen a claim for service connection for a respiratory disorder, characterized as residuals of pneumonia, and, if so, whether service connection for a respiratory disorder, to include chronic obstructive pulmonary disease (COPD), is warranted.  

3.  Entitlement to service connection for hepatitis C. 


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney at Law

ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty for 23 days from July 19, 1972 to August 11, 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

The issues of service connection for an acquired psychiatric disorder, a respiratory disorder, and hepatitis C are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In May 1975, the RO denied service connection for a nervous condition and a respiratory condition, characterized as residuals of pneumonia; the Veteran did not express timely disagreement or submit new and material evidence within one year.  

2.  Evidence added to the record since the final May 1975 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a nervous condition.

3.  Evidence added to the record since the final May 1975 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a respiratory condition, characterized as residuals of pneumonia.


CONCLUSIONS OF LAW

1.  The May 1975 rating decision that denied service connection for a nervous condition and a respiratory condition, characterized as residuals of pneumonia, is final.  38 U.S.C. § 4005(c) (1970) [38 U.S.C.A. § 7105(c) (West 2014)]; 38 C.F.R. §§ 3.104, 19.118, 19.153 (1974) [38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014)].

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a nervous condition.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014). 

3.  New and material evidence has been received to reopen the claim of entitlement to service connection for a respiratory condition, characterized as residuals of pneumonia.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision to reopen the Veteran's claims of entitlement to service connection for a nervous condition and a respiratory condition, characterized as residuals of pneumonia, is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the issues is deferred pending additional development consistent with the VCAA.

The Veteran served on active duty in recruit training in U.S. Air Force for 23 days.  He received an honorable non-medical discharge in August 1972 after reporting that he had abused drugs prior to service.  

In May 1975, the RO denied service connection for a nervous condition and a respiratory condition, characterized as residuals of pneumonia.  The RO considered the Veteran's service treatment and personnel records as well as lay statements from the Veteran and several statements from co-workers, friends, and a clergyman.  The RO also considered a March 1975 letter from a social worker who noted that he had treated the Veteran in October 1973 for anxiety and lack of anger control, prescribed a major tranquilizer, and given three weeks of sick leave.  Regarding the Veteran's claimed nervous condition, the RO denied service connection because service treatment records were silent for symptoms or treatment for such disorder.  Pertinent to the Veteran's claimed respiratory condition, characterized as residuals of pneumonia, the RO noted that a hospital record at the time of discharge showed that he was treated for pneumonia, left lower lobe, with pleural effusion.  However, no evidence had been submitted showing the current status of the claimed respiratory condition as requested.  Therefore, service connection for a respiratory condition, characterized as residuals of pneumonia, was denied as the disability was not shown to exist by the Veteran at the present time as requested.

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

In May 1975, the Veteran was advised of the decision and his appellate rights. However, no further communication regarding his claims of entitlement to service connection for respiratory and nervous conditions was received until January 2011 and February 2011, respectively, when VA received his application to reopen such claims. Therefore, the May 1975 rating decision is final.  38 U.S.C. § 4005(c) (1970) [38 U.S.C.A. § 7105(c) (West 2014)]; 38 C.F.R. §§ 3.104, 19.118, 19.153 (1974) [38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014)].  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection for nervous and/or respiratory conditions was received prior to the expiration of the appeal period stemming from the May 1975 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

The RO received the Veteran's petition to reopen claims for service connection for a respiratory condition in January 2011, and for reactive depression, depressive neurosis, and PTSD, in February 2011.  

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Regarding the Veteran's nervous condition, a change in diagnosis or specificity of the claim must be carefully considered in determining the etiology of a potentially service-connected condition and whether the new diagnosis is a progression of the prior diagnosis, correction of an error in diagnosis, or development of a new and separate condition.  38 C.F.R. § 4.13, 4.125 (2008); Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  In this case, the additionally received evidence includes diagnoses of additional psychiatric disorders and it is not clear whether the new diagnoses are a progression of the nervous disorder claimed in 1975 or the development of a new and separate condition.  Regardless, a significant amount of new evidence in the form of VA, private, and state correctional institution treatment records, as well as lay statements from the Veteran and his friends/family members have been received since the last disallowance of the claim in 1975 that address the Veteran's alleged in-service assault and the potential relationship between such and the Veteran's currently diagnosed psychiatric disorder(s).    

Similarly, the Veteran has submitted new evidence identifying a current diagnosis of a respiratory condition, i.e., COPD, the lack of which was the basis of the May 1975 rating decision.  

Consequently, the Board finds that the evidence added to the record since the final May 1975 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for a nervous condition and respiratory condition, characterized as residuals of pneumonia.  Therefore, based on the foregoing reasons, the Board finds that new and material evidence has been received and, accordingly, the claims of entitlement to service connection for a nervous condition and respiratory condition, characterized as residuals of pneumonia, are reopened.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a nervous condition is reopened; the appeal is granted to this extent only. 

New and material evidence having been received, the claim of entitlement to service connection for a respiratory condition, characterized as residuals of pneumonia, is reopened; the appeal is granted to this extent only. 


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In correspondence in December 2014, the Veteran's representative noted that the Veteran had received a letter from VA dated July 26, 2014 (after the appeal had been certified to the Board) informing him that VA's Outreach Program was initiating development assistance of his PTSD claim.  This VA letter is not of record.  Nevertheless, the Veteran requested that the Board remand the claim for service connection for a psychiatric disorder to obtain the information from the VA program and reconsider the claim.  As such, a remand is necessary for the AOJ to confirm the completion of any program development and to obtain any evidence developed as a result of such program.  

Furthermore, since the most recent supplemental statement of the case in May 2014, the Veteran and his representative submitted additional evidence that included a written statement by the Veteran, a letter from a private therapist, a letter from the Veteran's ex-wife, records of medical treatment at a state correctional institution, records of treatment at a private hospital in October 2002,  additional service treatment records, a summary of statements by the Veteran by telephone to the RO, and an image of a VA identification card that he claims purports to indicate service-connected status.   

The most recent VA mental health examination was performed in April 2011 and an addendum opinion was obtained in September 2012.  At that time, a VA psychologist reviewed the claims file and found that the evidence of record did not support the occurrence of a sexual assault in service and diagnosed mood and personality disorders, but not PTSD.  Much of the additional evidence added to the file as noted above addresses the alleged occurrence of the sexual assault.  In particular, the Veteran cited several documents and events tending to substantiate the occurrence.  He calls attention to (1) an August 1, 1972 summary of Air Force hospital care for pneumonia that reports E-coli bacteria in sputum; (2) a July 1972 discharge physical examination report that noted missing teeth; and (3) that he underwent anal surgery in 1974.  The latter event is documented only by a history note in an October 2002 private hospital report that the Veteran had hemorrhoid surgery in 1972, 1996, and 1997.  

Although the occurrence of an event is a determination for the adjudicator, the contention that these medical observations and factors tend to support the occurrence must be considered by a mental health examiner as the absence of evidence of occurrence influenced the diagnosis and conclusions in the 2011 and 2012 VA examinations.  Furthermore, according to the special provisions of 38 C.F.R. § 3.304(f)(5), VA may submit any evidence that it receives concerning the alleged military sexual assault to an appropriate medical or mental health professional for an opinion as to whether the evidence indicates that a personal assault occurred.  That is to say, in these types of cases there is an exception to the general rule announced in Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996), that after-the-fact medical nexus evidence cannot, as a matter of law, corroborate the occurrence of a noncombat stressor in service.  Indeed it can when, as here, the claim is predicated on military sexual assault.  See Patton v. West, 12 Vet. App. 272, 277 (1999); YR v. West, 11 Vet. App. 393, 398-99 (1998).  Therefore, a contemporary VA mental health examination is necessary to decide the claim.  

Additionally, as relevant to all claims on appeal, at a July 2010 VA outpatient treatment encounter, the Veteran reported that he had applied for Social Security Administration (SSA) disability benefits.  In January 2015, the Veteran submitted a copy of a report indicating that he had been receiving SSA benefits.  Records of medical examinations and SSA adjudication have not been obtained and associated with the claims file.  Although generally VA is not bound by SSA determinations, they are pertinent to the claims.  Murinczak v. Derwinski, 2 Vet. App. 363, 370 (1992).  Because the SSA's decision and the records upon which the agency based its determination may be relevant to VA's adjudication of his pending claims, VA is obliged to attempt to obtain and consider those records.   

Finally, while on remand, the Veteran should be given an opportunity to identify any records relevant to the claims on appeal that have not been obtained.  In particular, the AOJ should advise the Veteran that a complete file of mental health treatment records by his private counselor, Ms. S.P., to supplement her March 20130 and June 2014 letters would be helpful in substantiating his mental health claim.  Additionally, the AOJ should obtain all records of VA outpatient treatment since February 2013.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a copy of the VA Outreach Program letter dated July 26, 2014.  Associate it and all outstanding evidence developed under this program, if any, with the electronic claims file. 

2.  Provide the Veteran with notice and the opportunity to identify sources of private medical treatment and opinion to include a complete file of mental health treatment by his private counselor, Ms. S.P.
 
Request all records of VA outpatient treatment since February 2013.

Request records from the Social Security Administration for examination and adjudication of any disability benefits.  

For private treatment records, if the Veteran provides the necessary release(s), assist him in obtaining the records identified.  Make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.  

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After all of the foregoing development has been completed to the extent possible, schedule the Veteran for a mental disorders examination, to be conducted by a VA psychiatrist or psychologist.  The entire claims file, to include a complete copy of the REMAND and printed paper copies of all evidence relevant to the examiner's review (if the examiner does not have access to the appellant's electronic (VBMS/Virtual VA) file), must be made available to the examiner designated to examine the appellant, and the report of examination should include discussion of the Veteran's documented history and assertions.  All indicated tests and studies (to include psychological testing, if necessary) should be accomplished (with all results made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

After examining the Veteran and reviewing the claims file, the examiner should indicate whether the Veteran meets the diagnostic criteria for an acquired psychiatric disorder, to include reactive depression, depressive neurosis, generalized anxiety disorder, PTSD.

For any stressors related to in-service personal assault, the examiner should offer an opinion, based on review of the available evidence-including any evidence of behavior changes-as to whether it is at least as likely as not that an in-service personal assault occurred and, if so, whether it is at least as likely as not that PTSD or any other psychiatric disorder was caused or aggravated by such assault.  The examiner must comment on the Veteran's March 2012 statements of the circumstances of the assault and gender identity issues and the relevance of (1) an August 1, 1972 summary of Air Force hospital care for pneumonia that noted E-coli bacteria in sputum; (2) a July 1972 discharge physical examination report that noted missing teeth; and (3) that the Veteran underwent anal surgery in 1974.  The latter event is documented in a history note in an October 2002 private hospital report that the Veteran had hemorrhoid surgery in 1972, 1996, and 1997.  

The examiner is instructed that the Veteran's failure to report an in-service sexual assault to military authorities may not be considered as relevant evidence tending to prove that a sexual assault did not occur.  See AZ v. Shinseki, 731 F.3d 1301 (C.A. Fed.)(2013).

If psychiatric disabilities other than PTSD are diagnosed, the examiner should provide an opinion, with respect to each such disability, as to whether it is at least as likely as not that the disability is the result of disease or injury incurred in or aggravated by service.

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


